Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder of Withdrawn Claims
Claim 1 is allowable.  Claims 6, 8, and 12-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an Allowable claim.  Pursuant to the procedures set forth in MPEP  § 821.04(a), the restriction requirement among inventions I-III and among inventions A-C, as set forth in the Office action mailed on 30 January 2020, is hereby withdrawn and claim 6, 8, and 12-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or 
Authorization for this examiner’s amendment was given in an interview with Sarah M. Wong on 07/01/2021.
The application has been amended as follows: 

In the Claims

The following complete listing of the claims replaces all previous versions of the claims and is marked-up to show the Examiner’s Amendment.

1.  An ergonomically configured chair assembly adapted to support a seated average human thereon during muscle release stretches comprising:
	a seat having an upwardly exposed seat surface extending along a horizontal plane and adapted to support the seated average human;
an upstanding seatback adjacent the seat extending along a vertical plane with a support face adapted to support a back of the seated average human; 
first and second brace arms each having:
an upwardly extending vertical portion attached at a lower end to a corresponding rearward edge of a flexible joint, a front edge of the flexible joint in turn attached to a rear surface of the upstanding seatback, the flexible joint adapted to (a) spring bias an upper end of the upwardly extending vertical portion in a rearward direction away from the rear surface of the seatback to a relaxed position to space the upper end of the upwardly extending vertical portion away from the rear surface of the seatback and (b) bend in a forward direction against , where bending in the forward direction is configured to move the upper end of the upwardly extending vertical portion toward the rear surface of the seatback forwardly from the relaxed position, and
a downwardly U-shaped portion attached to the upper end of the corresponding upwardly extending vertical portion at a rear leg of the U-shaped portion and extending over a top of the seat back to a front leg of the U-shaped portion to pass downwardly over and spaced forward from a front of the seat back adapted to fit over a left or right shoulder of a seated average human thereby restricting forward movement of the seated average human;
wherein each of the first and second brace arms and the attached flexible joints, respectively, form one substantially rigid component.

2.  The office chair assembly of claim 1 wherein the first and second brace arms are adapted to be downwardly positionable over the chest of the seated average human.

3.  The office chair assembly of claim 2 wherein the first and second brace arms provide no restraint at a chest centerline of the seated average human.

4.  The office chair assembly of claim 1 wherein the first and second brace arms are resiliently biased to the relaxed state to allow the seated average human to move the brace arms forward against increasing resistance.

5.  The office chair assembly of claim 1 wherein the first and second brace arms are adapted to extend downwardly along a torso of the seated average human.



7.  The office chair assembly of claim 1 wherein the first and second brace arms are adjustable in left lateral and right lateral directions along the horizontal plane.

8.  The office chair assembly of claim 7 wherein the first and second brace arms are laterally adjustable to swing along a curved path from a front of the upstanding seatback to a side of the upstanding seatback.

9.  The office chair assembly of claim 1 wherein the first and second brace arms are padded with a soft material.

10.  The office chair assembly of claim 18 wherein the arm restraint is at a downwardly extending angle with respect to a second horizontal plane perpendicular to the vertical plane of the seat back.

11.  The office chair assembly of claim 10 wherein the downwardly extending angle is no less than 20 degrees.

12.  The office chair assembly of claim 18 wherein the arm restraint is a pair of armrests rotatable at a proximal end about a horizontal axis.

13.  The office chair assembly of claim 12 wherein the pair of armrests is rotatable about the horizontal [[axes]] axis in an upward or downward direction.

14. (cancelled)



16. (cancelled) 

17. (cancelled) 

18.  The office chair assembly of claim 1 further comprising
	an arm restraint positioned rearward with respect to the upstanding seat back and adapted to capture downwardly extending arms of the seated average human having his or her back supported by the upstanding seatback with arms extending behind the arm restraint to stretch the muscles of the seated average human.

19.  A method of performing muscle release stretches comprising the steps of:
providing an ergonomically configured chair assembly adapted to support a seated average human thereon having
	a seat having an upwardly exposed seat surface extending along a horizontal plane and adapted to support the seated average human;
an upstanding seatback adjacent the seat extending along a vertical plane with a support face adapted to support a back of the seated average human; 
first and second one-piece brace arms each having:
an upwardly extending vertical portion attached at a lower end to a corresponding rearward edge of a flexible joint, a front edge of the flexible joint in turn attached to a rear surface of the upstanding seatback, the flexible [[joints]] joint adapted to (a) spring bias an upper end of the upwardly extending vertical portion in a rearward direction , where bending in the forward direction is configured to move the upper end of the upwardly extending vertical portion toward the rear surface of the seatback forwardly from the relaxed position, and
a downwardly U-shaped portion attached to the upper end of corresponding upwardly extending vertical portion at a rear leg of the U-shaped portion and extending over a top of the seat back to a front leg of the U-shaped portion to pass downwardly over and spaced forward from a front of the seat back adapted to fit over left or right shoulder of a seated average human thereby restricting forward movement of the seated average human; and
supporting the seated average human on the ergonomically configured chair assembly allowing the first and second brace arms to fit over the left and right shoulders of the seated average human to allow the seated average human to perform muscle release stretches of the chest and shoulders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636